         Case 1:19-cr-00676-PGG Document 38 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                ORDER
ALEXEI SAAB,
                                                            19 Cr. 676 (PGG)
                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for June 15, 2020 at 3 p.m. will take place

by telephone. The parties are directed to dial 888-363-4749 to participate, and to enter the access

code 6212642. The press and public may obtain access to the telephone conference by dialing

the same number and using the same access code. No later than June 12, 2020, the parties must

email GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties

will use to dial into the conference so that the Court knows which numbers to un-mute during the

call. The email should include the case name and case number in the subject line.

Dated: New York, New York
       June 10, 2020
